Citation Nr: 0806492	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a follicular based 
rash, tinea/eczema, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran had active service from February 1965 to February 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania.

The veteran's claims for service connection for a jaw 
disorder and for a liver disorder were denied by the Board in 
May 2006.  The veteran's claim for an increased rating for a 
skin disorder, his only claim currently in appellate status, 
was remanded by the Board in May 2006, and again in August 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008 the veteran testified at a video hearing 
before the undersigned Veterans Law Judge.  The veteran 
reported that he underwent periodic treatment for his skin 
condition at a VA medical facility.  He stated that he had 
received VA treatment for his skin disability in the week 
prior to the hearing.  The Board notes that a May 2004 VA 
outpatient record is the most recent VA treatment record in 
the claims file.  The VA has a duty to assist the veteran in 
obtaining the veteran's recent VA medical records related to 
his skin disability.  See 38 C.F.R. § 3.159(c)(2).

The veteran also asserted at his hearing that the most recent 
VA medical examination of his skin was inadequate.  He 
testified that his skin rash covers almost his entire body 
and that the VA examiner did not inspect his entire body.  
The veteran and his representative have requested that the 
veteran be provided a new VA dermatological examination.  

The Board notes that the veteran has not been provided the 
notice required under 38 U.S.C.A. §  5103(a) (West 2002).  
See Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) as required by 
Vazquez-Flores v. Peake.  

2.  Obtain copies of all of the veteran's 
VA medical records dated from June 2004 to 
present.

3.  Arrange the veteran to have a VA 
dermatological examination to determine 
the extent and severity of his skin 
disorder.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examiner is requested to examine the 
veteran's entire body and to note on the 
examination report whether the veteran's 
entire body was examined.  The examiner 
should describe the manifestations of the 
skin disorder, in terms of the percent of 
the total body area and percent of exposed 
areas affected by lesions.  The examiner 
should also document the treatment given 
for the skin disorder, including the 
duration of use of any systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs.  The examiner 
should also determine whether the skin 
disorder is manifested by constant 
exudation or itching, extensive lesions, 
or marked disfigurement. 

4.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



